We have carefully considered the pleading before us and the Circuit Court order in regard thereto. Apparently, the lower court desired that the complaint should clearly indicate the cause of action which the plaintiff sought to present against the defendant. The pleading before us, plaintiff's fourth amended complaint, intermingles the idea of affirming the contract and at the same time rescinding it on charges of fraud. Further, such matters as are alleged consisted largely of allegations of evidence, many upon immaterial matters; but where clarity is *Page 102 
desirable, we find only conclusions of law. The complaint fails to disclose a cause of action.
The law in regard to such situations has been many times set forth by this and other courts. We know of no occasion to once more enunciate these principles. Four complaints preceded this one; apparently, each time the lower court sought to induce the plaintiff to prepare a proper pleading. When the fourth amended complaint was filed, which also violated the previous rulings, the court struck the complaint from the files. No error was done in so doing.
The order of the lower court is affirmed but without prejudice against instituting another cause.
AFFIRMED.